Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 41 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38 at line 2, “substantially” is not clear what the level of substantiality is.
In claim 41 at line 1, “about” is not clear what the level of approximation is

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-46 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US D572,523) in view of Barber (US 2,696,816).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 21, Baker discloses 
An apparatus (the enameled cast iron chili pot and lid; Right Column, Description, lines 1-2, Figs. 4-5

    PNG
    media_image1.png
    433
    612
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    684
    635
    media_image2.png
    Greyscale
), comprising: 

a body (the enameled cast iron chili lid; Right Column, Description, lines 1-2, Figs. 4-5) including an underside (the underside of the lid; Right Column, Description, line 8, Figs. 4-5); and 

a first basting projection (one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) extending from the underside of the body, the first basting projection comprising: a 
first surface (the semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) intersecting (bulging out of the undersurface of the lid; Fig. 4) the underside of the body along a first line (the semi-circular line of each dimple of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5), said first line extending along the underside of the body, wherein the 
first surface is adapted to receive moisture condensation from the underside of the body.

	Baker discloses “a first surface” as mapped above, but is silent regarding
a concave first surface

	Baker discloses the claimed invention except for changing a portion of a surface shape of each dimple to a concave first surface.  It would have been an obvious matter of design choice to select a desired surface shape of a dimple suiting a user specific application such as keeping vapors/steams and odors/smells inside the pot space without giving impact on the functionality as a container, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

	However, Barber discloses, in the same field for “the lid upon a frying pan” (Column 1, line 76, Figs. 1-2

    PNG
    media_image3.png
    428
    438
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    333
    480
    media_image4.png
    Greyscale
),

a concave first surface (the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 wherein the oppositely and bottom-downward boundary line of “15” opposed to the boundary line of “14” forms a concavely bent surface as shown in the following.

    PNG
    media_image5.png
    36
    69
    media_image5.png
    Greyscale
)

	The advantage of using Barber’s concavely bent surface of each of “a plurality of similar louver-like vents 15” is to form an esthetical shape suiting a user specific application such as changing a shape without giving impact on the functionality as a storing/cooking pot.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker with Barber by modify Baker’s horn-like bulge with Barber’s concavely bent surface of each of “a plurality of similar louver-like vents 15” in order to form an esthetical shape suiting a user specific application such as changing a shape without giving impact on the functionality as a storing/cooking pot.

	Regarding claim 22, Baker in view of Barber discloses 
wherein the underside of the body defines a center portion (Baker: Center Dimple; Fig. 4

    PNG
    media_image6.png
    209
    315
    media_image6.png
    Greyscale
) and a perimeter portion (Baker: Peripheral Dimple; Fig. 4); and 

wherein the concave first surface (Barber: the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 and mere change of shape) faces the center portion (Barber: the seat for “a bolt 13”; C1:56, Figs. 1-2).

Regarding claim 23, Baker in view of Barber discloses 
wherein the concave first surface (Barber: the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 and mere change of shape) bows away (Barber: curved radially outward; Fig. 1) from the center portion (Barber: the seat for “a bolt 13”; C1:56, Figs. 1-2).

	Regarding claim 24, Baker in view of Barber discloses 
wherein the first basting projection (Baker: each of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) further comprises: 

a second surface (Baker: the other semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) intersecting the underside of the body along a second line (Baker: the other semi-circular line of each dimple of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5), said second line extending along the underside of the body.

	Regarding claim 25, Baker in view of Barber discloses 
wherein the first basting projection (Baker: each of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) is solid (Baker: as graphically shown in Fig. 4) between the concave first surface  (Barber: the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 and mere change of shape) and the second surface (Baker: the other semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5). 

	Regarding claim 26, Baker in view of Barber discloses 
(Barber: the seat for “a bolt 13”; C1:56, Figs. 1-2) and a perimeter portion (Baker: Peripheral Dimple; Fig. 4); 

wherein the concave first surface (Barber: the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 and mere change of shape) faces the center portion so that the first line (Baker: the semi-circular line of each dimple of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) extends along the underside of the body between the center portion and the second line; and

wherein the second surface (Baker: the other semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) faces the perimeter portion (Baker: Peripheral Dimple; Fig. 4) so that the second line extends along the underside of the body between the perimeter portion and the first line.

	Regarding claim 27, Baker in view of Barber discloses 
wherein the second surface (Baker: the other semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) is convex (Baker: circularly conical surface in Figs. 1-2) and bows toward (Baker: bent radially outward; Figs. 1-2) the perimeter portion (Baker: Peripheral Dimple; Fig. 4).

	Regarding claim 28, Baker in view of Barber discloses 
wherein the first basting projection (Baker: each of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) further comprises:

(Baker: the circular root contour of each of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) defined between the first (Baker: the semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) and second surfaces (Baker: the other semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5); and 

a drip ridge (Baker: the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) formed along the border (Baker: the summit of each pair of the semi-circularly outer surface of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) between the first and second surfaces.

	Regarding claim 29, Baker in view of Barber discloses 
wherein the drip ridge (Baker: the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) defines a vertex (Baker: the apex of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) at a point (Baker: the apex point of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) positioned farthest away from the underside of the body as compared to a remainder (Baker: the rest except the apex point of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) of the drip ridge.

	Regarding claim 30, Baker in view of Barber discloses 
wherein, when the concave first surface (Barber: the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 and mere change of shape) receives moisture condensation (Baker: the condensed vapor of “chili”; Description, line 2) from the underside of the body, the concave first surface funnels (Baker: drips downward along and by gravity in Fig. 4) the moisture condensation to the vertex (Baker: the apex of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) to form and release a droplet (Baker: each drop of the condensed vapor of “chili”; Description, line 2).

	Regarding claim 31, Baker in view of Barber discloses 
wherein the first basting projection (Baker: each of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) defines a depth (Baker: the height of each of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) that tapers from the underside of the body to the vertex (Baker: the apex of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5).

	Regarding claim 32, Baker in view of Barber discloses 
wherein the underside of the body defines a center portion (Barber: the seat for “a bolt 13”; C1:56, Figs. 1-2) and a perimeter portion (Baker: Peripheral Dimple; Fig. 4), said underside extending radially outward from the center portion toward the perimeter portion.

	Regarding claim 33, Baker in view of Barber discloses 
wherein the point (Baker: the apex point of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) at which the vertex (Baker: the apex of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) is positioned defines a radially outermost point (Baker: the most-downward apex point of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) of the concave first surface (Barber: the surface of “a plurality of similar louver-like vents 15”; Column 1, line 73, Figs. 1-2 and mere change of shape) relative to the underside of the body.

	Regarding claim 34, Baker in view of Barber discloses 
wherein the first line (Baker: the semi-circular line of each dimple of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) is spaced relatively closer (Baker: the root of a peripheral dimple is closer to the center Dimple in Fig. 4) to the center portion (Barber: the seat for “a bolt 13”; C1:56, Figs. 1-2) than the vertex (Baker: the apex of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5); and 

wherein the first line is curved and bows outwardly toward the perimeter portion (Baker: Peripheral Dimple; Fig. 4).

	Regarding claim 35, Baker in view of Barber discloses 
wherein the drip ridge (Baker: the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) includes opposing first (Baker: a point on the root of the semi-circularly outer surface area of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) and second end portions (Baker: the other point 180o position on the root of the other semi-circularly outer surface area of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) adjacent the underside of the body, said drip ridge defining a curved shape (Baker: the semi-circularly conical shape of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) between the opposing first and second end portions.

	Regarding claim 36, Baker in view of Barber discloses 
wherein the vertex (Baker: the apex of the summit of each of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) is located relatively farther away (Baker: the fundamental property of a conical shape in Figs. 4-5) from the center portion (Barber: the seat for “a bolt 13”; C1:56, Figs. 1-2) than each of the opposing first (Baker: a point on the root of the semi-circularly outer surface area of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5) and second end portions (Baker: the other point 180o position on the root of the other semi-circularly outer surface area of each dimple of “an array of dimples”; Right Column, Description, lines 7-8, Figs. 4-5).

	Regarding claim 37, Baker in view of Barber discloses 
further comprising:
a second basting projection (Baker: a second one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5), wherein the first (Baker: one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) and second basting projections are arranged along concentric first (Baker: the inner-most circular tier; Fig. 5) and second rings (Baker: the second inner-most circular tier; Fig. 5), respectively, on the underside of the body.

	Regarding claim 38, Baker in view of Barber discloses 
wherein the first (Baker: one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) and second basting projections (Baker: a second one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) extend a substantially identical height (Baker: the same heights in Fig. 4) away from the underside of the body.

	Regarding claim 39, Baker in view of Barber discloses 
wherein the first (Baker: the inner-most circular tier; Fig. 5) and second rings (Baker: the second inner-most circular tier; Fig. 5) include a smaller ring (Baker: the inner-most circular tier; Fig. 5) and a larger ring (Baker: the second inner-most circular tier; Fig. 5).

	Regarding claim 40, Baker in view of Barber discloses 
wherein the first Baker: one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5)  or second basting projection (Baker: a second one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) arranged along the smaller ring  (Baker: the inner-most circular tier; Fig. 5) has a smaller width (Baker: the gap distance of the dimples on the inner-most circular tier; Fig. 5)  than a larger width (Baker: the gap distance of the dimples on the inner-most circular tier; Fig. 5) of the first or second basting projection arranged along the larger ring (Baker: the second inner-most circular tier; Fig. 5).

	Regarding claim 41, Baker in view of Barber discloses 
wherein the smaller width (Baker: the gap distance of the dimples on the inner-most circular tier; Fig. 5) is at least smaller (Baker: as graphically disclosed in Fig. 5) than the larger width (Baker: the gap distance of the dimples on the inner-most circular tier; Fig. 5).

	Baker disclose “at least smaller than” as mapped above, but Baker in view of Barber is silent regarding
about 10%

	Baker discloses the claimed invention except for the smaller width is at least about 10% smaller than the larger width.  It would have been an obvious matter of design choice to select a desired size of a width suiting a user specific application such as an esthetic preference, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

	Regarding claim 42, Baker in view of Barber discloses 
wherein the first  (Baker: the inner-most tier one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) and second basting projections (Baker: a second inner-most tier one of “an array of dimples formed on the underside of the lid”; Right Column, Description, lines 7-8, Figs. 4-5) are circumferentially offset (Baker: each radial distance; Figs. 4-5) from one another.

	Regarding claim 43, Baker in view of Barber discloses 
wherein the apparatus (Baker: the enameled cast iron chili pot and lid; Right Column, Description, lines 1-2, Figs. 4-5) is a cooking lid (Baker: the enameled cast iron chili lid; Right Column, Description, lines 1-2, Figs. 4-5).

	Regarding claim 44, Baker in view of Barber discloses 
wherein the body (Baker: the enameled cast iron chili lid; Right Column, Description, lines 1-2, Figs. 4-5) is a lid (Baker: the enameled cast iron chili lid; Right Column, Description, lines 1-2, Figs. 4-5).

	Regarding claim 45, Baker in view of Barber discloses 
wherein the apparatus (Baker: the enameled cast iron chili pot and lid; Right Column, Description, lines 1-2, Figs. 4-5) further comprises a vessel (Baker: the enameled cast iron chili pot; Right Column, Description, lines 1-2, Figs. 4-5), the vessel defining a chamber (Baker: the cavity of “the enameled cast iron chili pot”; Right Column, Description, lines 1-2, Figs. 4-5), and a top edge (Baker: the rim of “the enameled cast iron chili pot”; Right Column, Description, lines 1-2, Figs. 4-5) around the chamber; and (Baker: the enameled cast iron chili lid; Right Column, Description, lines 1-2, Figs. 4-5) is adapted to interface with the top edge of the vessel to enclose the chamber.

	Regarding claim 46, Baker in view of Barber discloses 
wherein the apparatus (Baker: the enameled cast iron chili pot and lid; Right Column, Description, lines 1-2, Figs. 4-5) is a cookware assembly (Baker: the enameled cast iron chili pot and lid; Right Column, Description, lines 1-2, Figs. 4-5); 
wherein the cookware assembly further comprises a vessel (Baker: the enameled cast iron chili pot; Right Column, Description, lines 1-2, Figs. 4-5), the vessel defining a chamber (Baker: the cavity of “the enameled cast iron chili pot”; Right Column, Description, lines 1-2, Figs. 4-5), and a top edge (Baker: the rim of “the enameled cast iron chili pot”; Right Column, Description, lines 1-2, Figs. 4-5)around the chamber; and 
wherein the body (Baker: the enameled cast iron chili lid; Right Column, Description, lines 1-2, Figs. 4-5) is adapted to interface with the top edge of the vessel to enclose the chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mader (US-9301643), Gnatenko (US-7594591), Warburton (US-5046659), Grusin (US-4512497), West (US-2267486), Massing (US-1330209), Lafferty (US-8872079), Esterman (US-8752482), Pralus (US-8367989), Cheng (US-7097064).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761